UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4007


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAYO LEVORD PICKENS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:07-cr-00960-TMC-1)


Submitted:   October 25, 2013             Decided:   November 8, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth C. Gibson, Greenville, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Mayo Levord Pickens appeals from the amended criminal

judgment         imposed         following       our      remand     of       his    case      to    the

district court for resentencing.                           See United States v. Pickens,

480    F.    App’x         205     (4th       Cir.    2012)      (unpublished).                At    the

resentencing hearing, Pickens raised only one argument:                                             that

the five-year statute of limitations on a defendant’s ability to

challenge the validity of a prior conviction used to enhance a

federal      sentence,           see     21    U.S.C.       § 851(e)       (2012),        should      be

excused, because Pickens intended to assert that his predicate

conviction — a 1995 South Carolina conviction for possession

with   intent         to    distribute          crack       cocaine       —    was    obtained        in

violation        of   his        Sixth    Amendment         right    to       counsel.         Pickens

relied      on    the      Supreme        Court’s        decision     in      Custis      v.    United

States, 511 U.S. 485 (1994), for support.

                 The district court declined to extend Custis in the

manner      advanced         by     Pickens          and     ruled     that         the     five-year

limitations period set forth in § 851(e) barred his challenge to

the validity of the 1995 conviction.                             In the alternative, the

court found that Pickens failed to overcome the presumption of

regularity        afforded         his     final,        prior   conviction.              The       court

subsequently imposed the mandatory minimum term of 240 months’

imprisonment and ten years’ supervised release.



                                                     2
           On    appeal,      Pickens    asserts       that      the    district       court

erred in rejecting the Custis-based challenge to the five-year

limitations period.        But given the dearth of controlling or even

persuasive authority to support his argument, we disagree.                              See,

e.g., United States v. Mason, 628 F.3d 123, 133 (4th Cir. 2010)

(explaining     that    the    defendant’s          challenge     to     use    of    prior

convictions based on allegations that they were uncounseled was

“likely   barred    by    the    statute       of    limitations         in    21     U.S.C.

§ 851(e),” because those convictions “occurred more than five

years before the government submitted its § 851 information in

this case”).

           We    further       note    our     agreement         with    the     district

court’s   alternative         rationale.        There       is    a     presumption      of

regularity afforded final criminal judgments, Parke v. Raley,

506 U.S. 20, 29 (1992), and a defendant who challenges a prior

conviction used to enhance his sentence in a later offense bears

the burden of showing that the prior conviction was invalid.

United States v. Jones, 977 F.2d 105, 109-11 (4th Cir. 1992).

To satisfy his burden, Pickens offered only his self-serving

testimony on the issue.               But absent more, we cannot conclude

that the district court erred in rejecting Pickens’ claim.

           For    the    foregoing      reasons,       we     affirm      the   district

court’s   amended       criminal      judgment.         We    dispense         with    oral

argument because the facts and legal contentions are adequately

                                           3
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4